Citation Nr: 1123903	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-38 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to recognition as the appropriate payee for the purpose of accrued benefits.  


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran served on active duty from August 1942 to September 1945.  He died in November 2008.  The appellant is his daughter.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 decision of the Milwaukee, Wisconsin Pension Management Center of the Department of Veterans Affairs (VA) that denied the appellant's claim for accrued benefits, for reimbursement of payment of burial expenses, based on the Veteran's entitlement to non-service-connected pension benefits with aid and attendance effective June 30, 2008.  In a November 2009 letter, the Agency of Original Jurisdiction (AOJ) informed J.R. that benefits in the amount of $6,216.00 were paid to him because he paid the Veteran's burial expenses.  The appellant filed a notice of disagreement essentially asserting that she was the appropriate payee.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the appellant in the instant case has asserted entitlement to accrued benefits as the person who paid the Veteran's burial expenses.  Since the grant of benefits to J.R. resulted in a denial of benefits to the appellant, this case qualifies as a "contested claim."  See 38 C.F.R. § 20.3(p) (defining contested claim); accord 38 U.S.C.A. § 7105A.  

As a contested claim, this case is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100-19.102.  See also 38 C.F.R. §§ 20.500-20.504, 20.713.  Under the applicable criteria, all interested parties (here, the appellant and J.R.) must be specifically notified of the action taken by the agency of original jurisdiction, and the unsuccessful claimant must be notified of the right and time limit for initiating an appeal, as well as hearing and representation rights.  See 38 C.F.R. § 19.100.  Additionally, upon the filing of a Notice of Disagreement in a simultaneously contested claim, all interested parties must be furnished a copy of the Statement of the Case.  See 38 C.F.R. § 19.101.  Further, when a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal must be furnished to the other contesting party (or parties) to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  See 38 C.F.R. § 19.102.  Moreover, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimant(s) and their representatives, if any, must be notified and afforded an opportunity to be present.  See 38 C.F.R. § 20.713

In this appeal, the AOJ did not fulfill its obligations under the procedures relating to contested claims.  Specifically, the AOJ did not provide J.R. a copy of the SOC issued to the appellant, nor did it forward the content of the appellant's Substantive Appeal to J.R.  A remand is thus required to ensure compliance with all specialized contested claim procedures.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims file and ensure that all contested claims procedures have been followed.  The AOJ must furnish J.R. a copy of the content of the appellant's Substantive Appeal, a copy of the Statement of the Case, and provide J.R. the opportunity to respond.  

2.  Then, after completion of any other notice or development indicated by the state of the record, with consideration of all evidence added to the record subsequent to the Statement of the Case, the AOJ must readjudicate the matter of whether or not the appellant is entitled to recognition as the payee for accrued benefits in accordance with all contested claim procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

